KRUEGER, Judge.
The appellant was tried and convicted of the offense of murder with malice aforethought; and his punishment was assessed at confinement in the state penitentiary for a term of seven years.
The record is before us without a statement of facts or bills of exception. The *445indictment appears to be regular and in due form. Hence no questions are presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.